Citation Nr: 0917369	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-38 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
lung disease.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease and menisci tear of the left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1959 to 
July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The RO has denied service connection for chronic obstructive 
lung disease and has developed this issue for the Board's 
review.  The record contains at least one clinician's 
impression that the Veteran also experiences pulmonary 
asbestosis.  See December 2006 note by P.D. Weaver, M.D.  
This is significant because the Veteran's contentions on 
appeal have included argument that he was exposed to asbestos 
during service and now experiences chronic disability as a 
result.  Given such argument by the claimant, and because of 
Dr. Weaver's impression, a claim of service connection for 
pulmonary asbestosis is referred to the agency of original 
jurisdiction (AOJ) for adjudication.  

(Consideration of the claim of service connection for chronic 
obstructive lung disease is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)




FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is 
attributable to his active military service; sensorineural 
hearing loss was not demonstrated until many years after 
service.

2.  The Veteran does not have tinnitus.

3.  The Veteran's service-connected degenerative joint 
disease and menisci tear of the left knee equate to 
disability manifested by limitation of flexion to 120 degrees 
without pain.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for service-connected degenerative joint disease and 
menisci tear of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, (Diagnostic Codes 5003, 5010, 
5256, 5257, 5258, 5259, 5260, 5261, 5263) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims addressed herein 
has been accomplished.  Through a January 2007 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By a May 2008 letter, the 
RO provided the general criteria for assigning disability 
ratings and listed the applicable diagnostic code.  By the 
January 2007 letter, the RO provided the Veteran with the 
general criteria for assigning effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Additionally, once the Veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2008); Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Consequently, a remand for further 
VCAA notification is not necessary.

The Board also finds that the January 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues addressed in this decision.  The Veteran's service 
treatment records (STRs) and personnel records have been 
obtained and associated with the claims file.  The Veteran 
identified the Columbia VA Medical Center (VAMC), the 
Greenville VA Clinic, Piedmont Internal Medicine, and Mary 
Black Physician Group as treatment providers.  Available 
records from those facilities were obtained.  Significantly, 
the Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims that need 
to be obtained.  Additionally, in April 2007, the Veteran was 
afforded VA examinations, reports of which are of record.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.



II.  Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

A.  Hearing Loss

In a December 2006 statement, the Veteran contends that his 
hearing loss is attributable to his active military service.  
Specifically, he attributes his claimed disability to working 
in an engine room during service.  Thus, the Veteran contends 
that service connection is warranted for hearing loss.

A review of the Veteran's STRs reveals that the Veteran did 
not have treatment for or a diagnosis of a hearing disability 
in service.  The Veteran's July 1959 entrance examination 
report and July 1963 separation examination report indicate 
no hearing loss based on a whisper voice tests.

In April 2007, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted the 
Veteran's in-service noise exposure and also noted that the 
Veteran also had post-service, occupational noise exposure.  
The examiner diagnosed the Veteran with mild to moderately 
severe sensorineural hearing loss with audiometric scores 
sufficient for a finding of impaired hearing for VA purposes.  
The examiner opined that the Veteran's hearing loss is less 
likely as not caused by or a result of Navy ship construction 
inspector/engine room noise exposure without ear protection.  
The examiner reasoned that all of the Veteran's post-service 
employment involved significant noise.  Thus, the examiner 
did not attribute the Veteran's hearing loss to his military 
service.  Without a competent medical opinion linking the 
Veteran's hearing loss to his active military service, 
service connection may not be awarded.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Additionally, the Board notes that there is no objective 
evidence that sensorineural hearing loss manifested to a 
compensable degree within one year of the Veteran's 
separation from military service.  The earliest date that the 
Veteran complained of hearing loss was in 1975-twelve years 
after his military service.  Thus, service connection is not 
warranted for hearing loss on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

B.  Tinnitus

In his December 2006 claim, the Veteran specifically seeks 
compensation for "bilateral tinnitus."  In a June 2007 
statement, the Veteran contends that his claimed disability 
began while he was in service.  Thus, the Veteran contends 
that service connection is warranted for tinnitus.

In April 2007, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted that there 
was no history of tinnitus.  Thus, the examiner did not 
diagnose the Veteran with tinnitus.

In a November 2007 statement the Veteran stated, "when I was 
being examined . . . I didn't know what tinnitus was, I just 
knew both my ears ring."  In addition, at the October 2008 
hearing the Veteran indicated that he informed the examiner 
about his claimed disability and in a June 2007 statement the 
Veteran contends that the examiner overlooked his complaint 
of tinnitus noting that the examiner appeared to be upset 
with the Veteran.  Nonetheless, in light of the statement in 
the December 2006 claim, in which the Veteran specifically 
claimed "bilateral tinnitus," and the November 2007 
statement, in which the Veteran contended that he did not 
know what tinnitus was, the Board does not find the Veteran's 
statements regarding tinnitus credible.  In other words, it 
appears the he knew enough about tinnitus to use the term 
when he filed his claim.  His later argument that he did not 
know what the term meant is not believable.  

Thus, In the absence of a diagnosis of tinnitus, the claim of 
service connection for tinnitus may not be granted.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

C.  Conclusion

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claims of service connection for hearing loss and 
tinnitus.  While the Board does not doubt the sincerity of 
his belief that his hearing loss and tinnitus are related to 
his active military service; as a lay person, without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the diagnosis or etiology of a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the foregoing reasons, the Board finds that the claims of 
service connection for hearing loss and tinnitus must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 

III.  Increased Rating Claim

The Veteran contends that his degenerative joint disease and 
menisci tear of the left knee has been more disabling than 
indicated by the assigned 10 percent rating.  He therefore 
contends that a higher initial rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under Diagnostic Code 5010, under which a 
disability is in turn rated in accordance with Diagnostic 
Code 5003.  Diagnostic Code 5003 requires rating on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable (zero percent) under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion:  a 20 percent rating is 
warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations; a 10 percent rating is 
warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71 (Diagnostic Codes 5003, 5010).

Following the rating criteria, note (1) provides:  the 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion and note (2) provides:  the 20 percent and 10 
percent ratings based on X-ray findings, above, will not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024, inclusive. 

Thus, the Veteran's left knee disability could be evaluated 
under Diagnostic Code 5260 for limitation of flexion of the 
leg, under which:  a 30 percent rating is warranted where 
flexion is limited to 15 degrees; a 20 percent rating is 
warranted where flexion is limited to 30 degrees; a 10 
percent rating is warranted where flexion is limited to 45 
degrees; and a noncompensable rating is warranted for flexion 
limited to 60 degrees.  38 C.F.R. § 4.71 (Diagnostic Code 
5260).

Additionally, the Veteran's left knee disability is to be 
evaluated under Diagnostic Code 5261 for limitation of 
extension of the leg, under which:  a 50 percent rating  is 
warranted where extension is limited to 45 degrees; a 40 
percent rating is warranted where extension is limited to 30 
degrees; a 30 percent rating is warranted where extension is 
limited to 20 degrees; a 30 percent rating is warranted where 
extension is limited to 15 degrees; a 10 percent rating is 
warranted where extension is limited to 10 degrees; and a 
noncompensable rating is warranted for extension limited to 5 
degrees.  38 C.F.R. § 4.71 (Diagnostic Code 5261).  

The Board notes that full range of motion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71 (Plate II).  The Board 
also notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  In that opinion, 
the General Counsel said that where a Veteran has both a 
limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  

In addition, the Veteran's left knee disability could be 
evaluated under Diagnostic Code 5256 for ankylosis of the 
knee, under which:  a 60 percent rating is warranted where 
the ankylosis is extremely unfavorable, in flexion at an 
angle of 45 degrees or more; a 50 percent rating is warranted 
where the ankylosis is in flexion between 20 and 45 degrees; 
a 40 percent rating is warranted where the ankylosis is in 
flexion between 10 and 20 degrees; and a 30 percent rating is 
warranted where the ankylosis is favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  
38 C.F.R. § 4.71a (Diagnostic Code 5256). 

Also, the Veteran's left knee disability could be evaluated 
under Diagnostic Code 5257 for recurrent subluxation or 
lateral instability of the knee, under which:  a 30 percent 
rating is warranted where the condition is severe; a 20 
percent rating is warranted where the condition is moderate; 
and a 10 percent rating is warranted where the condition is 
slight.  38 C.F.R. § 4.71a (Diagnostic Code 5257).  (This 
provision contemplates disability separate from arthritis and 
associated limitation of motion or rating based on x-ray 
findings and may therefore be used to assign a separate 
rating.  VAOPGCPREC 9-98 (Aug. 14, 1998).)

Also, the Veteran's left knee disability could be evaluated 
under Diagnostic Code 5258, under which a 20 percent rating 
is warranted for cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint under which a 20 percent rating is warranted when the 
symptoms are present.  38 C.F.R. § 4.71a (Diagnostic Code 
5258).

Also, the Veteran's left knee disability could be evaluated 
under Diagnostic Code 5259, under which a 10 percent rating 
is warranted for cartilage, semilunar, removal of, 
symptomatic.  38 C.F.R. § 4.71a (Diagnostic Code 5259).

Finally, Veteran's left knee disability could be evaluated 
under Diagnostic Code 5263, under which 10 percent rating is 
warranted for genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated).  38 C.F.R. § 4.71a (Diagnostic Code 5263).

When evaluating musculoskeletal disabilities, VA must 
consider granting a higher rating in cases in which the 
Veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996); VAOPGCPREC 9-98.

The Veteran's post-service medical treatment records are 
silent for treatment for left knee pain or a left knee 
disability.  In April 2007, the Veteran was afforded a VA 
examination in connection with this claim.  In the 
examination report, the examiner noted that the Veteran has 
not recently been seen by orthopedics or physical therapy; 
nor had the Veteran had injection therapy for his left knee 
disability.  The examiner examined the Veteran and took an x-
ray of the Veteran's knee.  The examiner diagnosed the 
Veteran with degenerative joint disease and meniscal tear of 
the left knee.  The examiner noted that the Veteran did not 
experience any locking or limitation in the extension of his 
leg; however, the Veteran's flexion was limited to 120 
degrees without pain.  The knee was stable.  The examiner 
noted that the Veteran's knee condition did not affect his 
ability to carry out his normal occupation and that the range 
of motion was not additionally limited following repetitive 
use.  At the examination, the Veteran's knee was tender over 
the medial joint with crepitus in the middle arc of flexion; 
however, the McMurray test was normal.  

Based on the medical evidence of record, a 10 percent rating 
is appropriate.  A higher rating is not appropriate because 
the Veteran's range of motion is limited to flexion no worse 
than 120 degrees with no showing of a functional loss that 
equated to greater limitation of motion.  See DeLuca, 8 Vet. 
App. at 204-7.  In addition, because limitation of extension, 
ankylosis, recurrent subluxation, lateral instability, 
dislocated cartilage, or impairment of the tibia or fibula 
have not been clinically shown, an evaluation would not be in 
order under Diagnostic Codes 5256, 5257, 5258, 5261, or 5262.  
A tear of the meniscus has been shown, but there is no 
indication that the veteran has any symptom beyond what is 
already accounted for by the 10 percent rating, such as 
locking and effusion.  VAOPGCPREC 9-98.  Finally, a 10 
percent rating equals the maximum rating available under 
Diagnostic Codes 5259 and 5263; therefore, an evaluation 
under that criteria is not necessary.  Thus, a 10 percent 
rating is appropriate and a higher rating is not warranted.  
See 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5010, 5260).  

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's left knee 
disability has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The symptoms of his disability have 
been accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

For all the foregoing reasons, the Board finds that the claim 
for a higher evaluation for degenerative joint disease and 
menisci tear of the left knee must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the Veteran's claim 
for a higher initial rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease and menisci tear of the left knee 
is denied.


REMAND

In a June 2007 statement, the Veteran contends that his 
chronic obstructive pulmonary disease (COPD) is directly 
related to asbestos exposure.  Specifically, at an October 
2008 hearing, the Veteran attributes his claimed disability 
to asbestos exposure either while working in a ship's engine 
room or while working on the construction of the USS 
Bainbridge while in service.  Hearing Transcript at 7, 17.  
Thus, the Veteran contends that service connection is 
warranted for COPD due to asbestos exposure.

A review of the Veteran's personnel records reveals that he 
was trained as a machinist's mate and subsequently stationed 
at Bethlehem Steel Shipyard as part of the pre-commission 
unit assigned to the USS Bainbridge.  

A review of the Veteran's post-service medical records 
reveals that the Veteran has been followed for various 
assessments of lung disabilities.  A January 2006 computed 
tomography (CT) scan report from the Mary Black Physician 
Group indicates multiple pleural based densities that may be 
the basis of asbestos exposure.  In addition, a January 2007 
CT scan report from the Greenville VA Clinic indicates a 
small amount of non-calcified bilateral pleural plaque and an 
August 2007 treatment record from the Columbia VAMC indicates 
a diagnosis of COPD with a note of possible in-service 
asbestos exposure.  Finally, a December 2006 treatment record 
from Piedmont Internal Medicine indicates an impression of 
both COPD and pulmonary asbestosis and a September 2008 
letter from the same facility indicates that the Veteran has 
significant lung disease.  It was noted that he had pleural 
thickening on his last chest x-ray, which was consistent with 
asbestos exposure.  

In April 2007 the Veteran was afforded a VA examination in 
connection with this claim.  The claims file was not 
available for review at the time of the examination.  The 
examiner nevertheless diagnosed the Veteran with COPD and 
opined that the Veteran's disability was most likely 
secondary to his chronic smoking.  

What remains unclear in the record is whether the diagnosis 
of COPD and the suggestion of findings consistent with 
asbestos exposure can be linked.  The Veteran has provided 
bits of medical information, and even some of the literature 
and internet articles he submitted seem to suggest that COPD 
is not a disease that can be attributed to asbestos exposure.  
However, Dr. Weaver noted significant lung disease in his 
2008 statement (presumably referring to his earlier 
impression in 2006, which included COPD), and suggested that 
the chest x-ray findings were consistent with asbestos 
exposure.  His letter seems to imply that he believed there 
was a possible link between in-service asbestos exposure and 
the Veteran's COPD.  In order to obtain more definitive 
evidence in this regard a remand is required.

Accordingly, this issue is REMANDED to the AOJ for the 
following actions:

1.  Schedule the Veteran for a pulmonary 
examination.  The examiner should review 
the claims file, examine the 


Veteran, and provide an opinion on the 
medical probabilities that COPD is 
attributable to the Veteran's period of 
military service, including his in-
service asbestos exposure.  Consideration 
should be given to the entire record, 
including the assessments by Dr. Weaver 
and radiological results showing pleural 
markings.  An explanation for the opinion 
should be provided, which should include 
references to the available record and 
scientific evidence as necessary to 
support the opinion.  It should be noted 
whether the Veteran experiences any 
residual from in-service asbestos 
exposure, and it should be specifically 
explained whether asbestos exposure can 
cause COPD or whether the residuals of 
such exposure can make worse any COPD, 
and if so, whether the Veteran has 
experienced such a worsening.  All 
opinions should be explained in detail.  

2.  The AOJ should ensure that the 
opinions and explanations requested in 
this remand are provided by the examiner.  
Thereafter, re-adjudicate the claim of 
service connection for COPD.  If the 
benefit sought is not granted, provide a 
supplemental statement of the case to the 
Veteran and his representative.

After the Veteran has had opportunity to respond to the 
supplemental statement of the case, the case should be 
returned to the Board.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


